[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                                 EXCERPT
APPEARANCES:
ATTORNEY LAWRENCE HAGER, Representing the Plaintiff
                              Candace Mazur Court Reporter         THE COURT: The Court's going to take up the matter of Town of Southbury versus Michael Creed, trustee, et al, docket number CV96-132309S.
         Counsel, would you please identify yourself for the CT Page 9435-A record?
         MR. HAGER: Yes, my name is Attorney Lawrence, L. A. W. R. E. N.C. E., Hager, H. A. G. E. R., town counsel for the Town of Southbury.
THE COURT: Good morning, sir.
MR. HAGER: Good morning.
         THE COURT: Why don't you be seated, Mr. Hager, I want to put some matters on the record.
         This matter, of course, was scheduled for ten a.m. this morning. The Court has, in its file, a notice of court side trial, indicating that the matter is scheduled for trial today at ten a.m.
         And it's my understanding, Mr. Hager, that you have been in touch with the pro se defendant who is sued in his capacity as trustee, et al and individually?
MR. HAGER: That is correct, your Honor.
         THE COURT: And when did that conversation take place and CT Page 9435-B what was said?
         MR. HAGER: The conversation took place this morning, approximately five to ten minutes ago. And the pro se defendant both spoke to myself and I believe, a court representative and stated that he had no intentions of appearing in court and that he felt that the matter was — I believe his statements were nonsensical, if I am correct in that.
         THE CLERK: That is correct, your Honor, said it would be nonsensical for him to appear.
         THE COURT: Now — And he had — It's my understanding you also spoke to the defendant, personally?
THE CLERK: That is correct, your Honor.
         THE COURT: And you verify what Attorney Hager just said, that the defendant has no intention to appear?
THE CLERK: That is correct.
         THE COURT: Well, in light of the failure of the CT Page 9435-C defendant to appear, Attorney Hager, the Court's going to allow you to proceed on your complaint and after you make the appropriate motion for default for failure to proceed on the part of the defendant for trial.
         MR. HAGER: Would your Honor like me to call the witness and actually proceed or to make — just to make the motion for default and ask for the injunction and damages? Whichever the —
         THE COURT: Well, I would ask you to move for the motion for default for failure to proceed to trial, then we can discuss the substance of your summons and complaint. And if the Court deems it appropriate, we will elicit testimony.
         HR. HAGER: Okay. I would like to make a motion to the Court, a motion for default and judgment for failure of the defendant to appear at trial, after proper notice had been given to the defendant and that the defendant had, on the day of trial, spoke with both myself, Attorney Lawrence Hager, and the court clerk and indicated that he did not wish to appear, would not appear and that it was nonsensical for him to appear, I believe is a paraphrasing of the statements that was made and I believe the court clerk can substantiate that.
CT Page 9435-D
         THE COURT: The Court's going to enter a default for failure to proceed to trial, based on the fact that the defendant, in both as trustee and his individual capacity, received appropriate notice and clearly knew that the matter was ready for a hearing today and clearly indicated to both counsel for the plaintiff and also court personnel that he had no intention of coming.
         So, a default may enter. I am not going to enter a judgment at the moment.
         Why don't you summarize for me exactly what the matter is all about, Attorney Hager.
         MR. HAGER: I would be happy to, your Honor. (Whereupon the matter proceeded.)